Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,640,611 to Kluft in view of U.S. Pat. No. 4,469,739 to Gretzinger et al. 
Claims 1-2, 12, and 17-18, Kluft discloses a mattress and method of assembly, comprising: a base 56 coil springs 80 over the base; and a side panel 120 around at least a portion of the coil springs and comprising a spacer fabric including a first layer 122, a second layer 12, and an inner material 124 located therebetween. Kluft is silent to the side panel having a knit material with a greater elasticity along a vertical axis than along a lateral axis of the side panel. Gretzinger discloses an oriented knitted fabric having elastomer weaved in a first direction and yarn in a second perpendicular direction [Abstract] and wherein certain synthetic oriented woven materials are suitable for use in beds where a combination of comfort, strength, and light weight is important (col. 1 lines 15-23).  

Selecting from a plethora of known knit/woven materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to orient a synthetic woven knitted fabric wherein the synthetic knitted fabric is oriented in a first vertical direction has greater elasticity than a second perpendicular horizontal direction yielding predictable results that provide a combination of comfort, strength, and light weight as taught by Gretziner to the side panel of Kluft.  
Claim 3, Kluft, as modified, discloses the assembly wherein the, but is wherein the panel further includes a filler material 124 between the first and second layers, but is silent to the material being fibrous. Selecting from a plethora of known filler materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select a fibrous filler material between the first and second layers yielding predictable results that provide an equivalent and alternative filler material for the assembly of Kluft. 
Claim 4, Kluft discloses the mattress assembly further comprising an elastomeric cushion 106 over the coil springs. 
Claim 5, Kluft discloses the mattress assembly further comprising a stabilizing material between 104 the at least one elastomeric cushion and the coil springs. 
Claim 6, Kluft discloses the mattress assembly wherein the stabilizing material is secured to a lower surface of the elastomeric cushion. 
Claim 7, Kluft discloses the mattress assembly, further comprising an upper layer 102 between the at least one elastomeric cushion and the coil springs. 
Claim 8, Kluft discloses the mattress assembly wherein a lower edge of the side panel abuts an upper surface of the base and an upper edge of the side panel abuts a lower surface of the upper layer (fig. 2). 
Claims 9, Kluft discloses the mattress assembly further comprising a top layer 54 over the at least one elastomeric cushion. 
Claim 10, Kluft discloses the mattress assembly further comprising a cover 122 over the at least one elastomeric cushion and around at least a portion of the side panel (fig 1 5).
Claim 11, Kluft discloses the mattress assembly wherein the side panel is secured to an interior of a side panel of the cover (fig. 1).
Claim 13, Kluft discloses the mattress assembly wherein a lower edge of the side panel abuts an upper surface of the base and an upper edge of the side panel abuts a lower surface of the upper layer (fig. 1-2).
Claim 14, Kluft discloses the mattress assembly further comprising a cover 122 over the coil springs, the upper layer, and the side panel.
Claim 15, Kluft discloses the mattress assembly wherein the side panel is secured to interiors of sides of the cover (fig. 1).
Claim 16, Kluft discloses the mattress assembly further comprising an elastomeric cushion 106 over the upper layer 102.
Claim 19, Kluft discloses the method wherein placing the upper layer 102 over the coil springs comprises placing the upper layer on an upper side edge of the spacer fabric. Claim 20, Kluft discloses the method further comprising placing an elastomeric cushion 106 over the coil springs 80.

Response to Arguments
Applicant's arguments filed 05/09/22 have been fully considered but they are not persuasive.  PRINCIPLES OF LAW "Section 103 forbids issuance of a patent when 'the differences between the subject matter sought to be patented and the prior art are suchthat the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.'" KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1734 (2007).  “If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.  As stated above, Kluft discloses a mattress and method of assembly, comprising: a base 56 coil springs 80 over the base; and a side panel 120 around at least a portion of the coil springs and comprising a spacer fabric including a first layer 122, a second layer 12, and an inner material 124 located therebetween. Gretzinger discloses an oriented knitted fabric having elastomer weaved in a first direction and yarn in a second perpendicular direction [Abstract] and wherein certain synthetic oriented woven materials are suitable for use in beds where a combination of comfort, strength, and light weight is important (col. 1 lines 15-23).  Selecting from a plethora of known knit/woven materials is not considered novel or inventive, and one having ordinary skill would not have found it novel to orient a synthetic woven knitted fabric wherein the synthetic knitted fabric is oriented in a first vertical direction has greater elasticity than a second perpendicular horizontal direction yielding predictable results that provide a combination of comfort, strength, and light weight as taught by Gretziner to the side panel of Kluft.
Contrary to the Appellant’s arguments, the Applicant has provided no evidence that they were the first to discover orienting a knitted fabric having elastomer weaved in a first direction and yarn in a second perpendicular direction which is neither novel nor inventive or beyond the technical grasp of a person of ordinary skill in the art.
It appears that the Applicant continues to rely on broad structural language that fails to clearly distinguish the present invention over the prior art of record and does not preclude the Examiner from interpreting the claims as stated above.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673